
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(I)


CONFORMED COPY

       


       



PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL ONE PLAN

1998 Restatement

January 1, 1998

(As Amended by Amendment No. 2)


Precision Castparts Corp.
an Oregon corporation
4650 SW Macadam, Suite 240
Portland, OR 97201   Company

--------------------------------------------------------------------------------


PRECISION CASTPARTS CORP.

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM—
LEVEL ONE PLAN

1998 Restatement

January 1, 1998


        Precision Castparts Corp., an Oregon corporation (the Company) adopted
this Program effective February 1, 1989 to provide supplemental retirement
benefits for certain key employees as an incentive for them to develop careers
with the Company and to perform with a degree of excellence that will promote
the best interests of the Company. The Program is divided into two plans, the
Level One Plan, which this Restatement constitutes, and a second plan called the
Precision Castparts Corp. Supplemental Executive Retirement Program—Level Two
Plan (SERP—Level Two). The Company adopts the following Restatement of the
Supplemental Executive Retirement Program—Level One Plan (the Plan) effective as
of January 1, 1998 to enhance benefits and to make technical, administrative and
editorial changes.

1.    Eligibility and Participation

        1.1    Eligible Employees.    Participation shall be limited to a select
group of designated key employees of the Company and of its United States
Affiliates. "Affiliate" means a corporation or other business that is more than
50 percent owned by the Company.

        1.2    Selection of Participants.    

        1.2-1        Participants shall be selected initially by the
Compensation Committee of the Board of Directors of the Company (the Committee).
The chief executive officer of the Company may recommend additional participants
for approval by the Compensation Committee. A key employee may be selected for
participation at any time. The Committee may also remove a participant from the
Plan on a prospective basis, with or without cause. The Administrator shall
notify the participant in writing within 30 days after Committee action
establishing the removal. The effective date of removal shall be the date of
adoption of the Committee action.

        1.2-2        Subject to 1.4, following any removal under 1.2-1, the
following shall apply:

        (a)  The removal, in itself, shall not cause an immediate forfeiture of
benefits.

        (b)  No further Years of Benefit Service shall be counted following the
date of removal.

        (c)  The amounts described in 2.1-5(a) and (b) shall not change after
removal, but the amounts described in 2.1-5(c) may change due to further
accruals or other increases in the Retirement Plan Benefit and Primary Social
Security Benefit.

        (d)  A removed participant who continues to be employed by the Company
or an Affiliate shall not earn additional Years of Eligibility Service needed to
qualify for retirement under Section 2 below and shall not qualify for
accelerated vesting under 2.4 on change of control occurring after removal from
participation.

        (e)  The pre-retirement spousal death benefit if applicable under 4.3
shall end 30 days after notice of removal is given under 1.2-1.

        (f)    If the participant is married at removal and remains married
until the benefit start date, the Company-paid survivor annuity under 2.1-2, as
well as any election under 3.2-2 to increase the survivor annuity from 50% to
100%, shall continue to apply. If the participant is married at removal and is
unmarried or married to a different spouse at the benefit start date, the
Company-paid survivor annuity under 2.1-2 shall not apply. If the participant is
unmarried at removal but becomes married prior to the benefit start date, the
Company-paid survivor annuity under 2.1-2 shall not apply, but the participant
may elect within 30 days after marriage

--------------------------------------------------------------------------------




an actuarially equivalent spousal survivor annuity at 50% or 100% determined
with reference to the otherwise payable normal benefit for the participant's
life only.

        1.2-3    Credit for Pre-Acquisition Service and Pay.    "Acquisition"
means an asset or stock purchase by the Company or an Affiliate of an
unaffiliated business. Pre-acquisition service, pay or both may be credited as
follows:

        (a)  Credit may be granted by the Committee in the process of enrollment
of executives.

        (b)  After enrollment, credit can be granted by the Company's chief
executive officer except that credit for the chief executive officer may be
granted only by the Committee.

        (c)  The terms on which credit is granted shall be stated in writing and
communicated to the affected executive.

        1.3    Enrollment.    When selected, the key employee shall be notified
and given a Statement of Participation signed by the Company. The key employee
shall enroll for participation by completing the Statement of Participation,
including all required benefit elections, signing it and returning it to the
Administrator of the Plan appointed by the Committee (the Administrator). The
Statement of Participation shall be effective on the date signed by the key
employee.

        1.4    Transfer to Level Two.    

        1.4-1        If a participant in this Plan becomes a participant under
SERP—Level Two, the benefit obligations under this Plan shall be transferred to
SERP- Level Two as follows:

        (a)  The monthly benefit shall be calculated as described in 1.4-2.

        (b)  If the participant is married upon transfer and remains married
until the benefit start date, an election under 3.2-2 to provide for a surviving
spouse 100% contingent annuity shall continue to apply to the transferred
benefit obligations.

        (c)  The Company-paid survivor annuity under 2.1-2 shall continue to
apply only if the participant is married on the transfer date and remains
married until the benefit start date. If the participant is not married on the
transfer date and is married on the benefit start date, or if the participant is
married on the transfer date and is married to a different spouse on the benefit
start date, the Company-paid survivor annuity under 2.1-2 shall not apply.

        1.4-2        The benefit following the transfer will be the greater of
the following:

        (a)  The benefit determined under the SERP—Level Two formula counting
covered service and pay for the periods of coverage under SERP—Level One and
SERP—Level Two.

        (b)  The grandfathered SERP—Level One benefit, calculated as follows:

        (1)  The benefit target shall be determined under 2.1-5(a) and (b) based
on covered service and pay as of the date of transfer.

        (2)  The offset portion under 2.1-5(c) may change after the date of
transfer due to further accruals or other increases in the Retirement Plan
Benefit and Primary Social Security Benefit. In determining the offset for the
Retirement Plan Benefit, the monthly benefit shall be calculated based on the
following form of benefit:

—If the participant is unmarried on the transfer date, or if the participant is
married on the transfer date but is married to a different spouse on the benefit
start date, in a straight life annuity.

—If the participant is married upon transfer and remains married until the
benefit start date, in a contingent annuity with half payments continued to the
spouse for the

2

--------------------------------------------------------------------------------

period of coverage under SERP—Level One and in a straight life annuity for the
period of coverage under SERP—Level Two.

2.    Supplemental Benefits

        2.1    Normal Retirement Benefit    

        2.1-1        Subject to 2.1-2, 2.1-3 and 2.1-6, the basic supplemental
benefit on normal retirement with 20 Years of Benefit Service (YBS) shall be a
monthly pension for life equal to 60 percent of Final Average Pay (FAP) minus
the Retirement Plan Benefit (RPB) and the Primary Social Security Benefit
(PSSB).

        2.1-2        For a participant who is married at the time retirement
benefit payments start, the benefit shall include a survivor annuity for the
participant's spouse under which after the participant's death, ongoing benefits
shall be paid to the participant's surviving spouse for life at a monthly rate
equal to half the monthly rate paid to the participant. The married
participant's normal retirement benefit shall not be reduced to provide for this
survivor annuity. As provided in 3.2-2, a married participant may elect to have
the surviving spouse's survivor annuity increased to provide for continuation of
benefits in full after the participant's death, in which case the participant's
normal retirement benefit shall be reduced on an actuarially equivalent basis to
provide for the increase in the survivor annuity amount. The survivor annuity,
if applicable, shall only be payable to the spouse to whom the participant is
married on the benefit starting date.

        2.1-3        The basic supplemental benefit for any participant who is a
Five Percent Shareholder of the Company shall be half the amount otherwise
provided under 2.1-1 and related provisions. If a participant stops being a Five
Percent Shareholder, the foregoing restriction shall not apply to additional
benefits for Benefit Service after the Five Percent Shareholder status ends. A
participant shall be considered a Five Percent Shareholder if:

        (a)  The person owns, directly or indirectly, securities of the Company
representing 5 percent or more of the combined voting power of the Company's
then outstanding securities, and

        (b)  The person has owned securities meeting the requirements of (a) for
20 or more years while an employee of the Company.

        2.1-4        For a participant with less than 20 Years of Benefit
Service at normal retirement, the 60 percent factor in 2.1-1 shall be reduced by
1/20th for each year less than 20. The benefit for each Year of Benefit Service
over 20 shall be one-half of one percent (.5 percent) of Final Average Pay,
minus any portion of the Retirement Plan Benefit and Primary Social Security
Benefit that exceeds the basic benefit under 2.1-1 for the first 20 Years of
Benefit Service. The benefit for a partial year at the end of a participant's
period of service shall be prorated based on the number of months in which the
participant performs services during the year.

        2.1-5        The basic supplemental benefit can be expressed as follows:

        (a)  (60% of FAP) ((YBS up to 20)/20)

        PLUS

        (b)  (.5% of FAP) (YBS over 20)

        MINUS

        (c)  (RPB + PSSB)

3

--------------------------------------------------------------------------------

        2.1-6        If a participant has a period of Benefit Service
transferred to this Plan from SERP—Level Two, an election under 3.2-2 of
SERP—Level Two shall continue to apply to the transferred benefit obligations as
provided in this Plan.

        2.2    Definitions    

        2.2-1        "Final Average Pay" means the participant's average monthly
compensation in the highest three calendar years of compensation out of five
consecutive calendar years of employment during a period of Eligibility Service
by the Company or an Affiliate. Years separated by a period of one or more
calendar years when the participant has no such employment shall be treated as
consecutive. Additional compensation paid at retirement or other termination of
employment, such as for periods of unused vacation or sick leave, shall be
attributed to calendar years by assuming that employment continued during the
period based on which the compensation is measured. Severance pay shall be
disregarded, except severance pay in lieu of service.

        2.2-2        "Compensation" shall be determined as follows:

        (a)  Total direct pay reportable on Form W-2 under Internal Revenue Code
section 3401(a), disregarding limitations based on the nature or location of
employment, shall be counted, subject to the following provisions:

        (1)  Bonuses shall be included in full.

        (2)  Commissions and cost—of-living allowances shall be excluded.

        (3)  Any reimbursements or other expense allowances, fringe benefits,
moving expenses, severance or disability pay and other deferred compensation
(other than as specified in (b) below) and welfare benefits shall be excluded.

        (4)  Gains realized from the exercise of nonqualified stock options
shall be excluded.

        (b)  Total direct pay shall be determined without reduction by elective
deferral of otherwise currently taxable compensation under any qualified cash or
deferred arrangement under Internal Revenue Code section 401(k), any elective
welfare benefit arrangement under Internal Revenue Code section 125 or a
non-qualified deferred compensation plan.

        (c)  During periods of reduced compensation because of such causes as
illness, disability or leave of absence, compensation shall be figured at the
last regular rate before the start of the period.

        2.2-3        "Primary Social Security Benefit" means the primary
insurance amount estimated for the participant on retirement at or after age 65
under the federal Social Security Act determined as follows:

        (a)  The amount may be estimated from the regular pay rate under rules
established by the Administrator assuming a standard pay progression over a full
working career.

        (b)  The amount shall not be changed by amendments to the Social
Security Act or cost-of-living index adjustments after the participant's actual
termination date or age 65, whichever is first.

        (c)  If a participant retires early, the Primary Social Security Benefit
shall be the amount that would be received at age 65 assuming level earnings at
the participant's final rate of pay and no change in the Social Security Act.

4

--------------------------------------------------------------------------------




        2.2-4        "Retirement Plan Benefit" means the sum of the following
amounts:

        (a)  The monthly benefit (excluding any Prior Profit Sharing Plan
Benefit) under the Precision Castparts Corp. Retirement Plan (the Retirement
Plan) for the participant upon normal retirement at age 65 in the form
determined under 2.2-5.

        (b)  The monthly benefit for the participant under any defined benefit
pension plan other than the Retirement Plan from service counted for benefits
under this Plan as well as any service following removal from participation, and
disregarding any benefit derived from rollovers to such plan derived from a
source other than employer contributions relating to the period of service
counted for benefits under this Plan. The benefit shall be expressed as a normal
retirement benefit at age 65 in the form determined under 2.2-5 using the
actuarial equivalency factors applicable under that plan. If benefits are
provided for a participant under the foregoing sentences with respect to more
than one plan, all such benefits shall be combined.

        (c)  The monthly benefit for the participant under a defined
contribution retirement plan relating to service counted for benefits under this
Plan as well as any service following removal from participation, and
disregarding any benefit derived from employee pre-tax or employee after-tax
contributions to such plan or rollovers to such plan derived from a source other
than employer contributions relating to the period of service counted for
benefits under this Plan. The amount of the benefit shall be based on each
employer contribution for the participant with respect to the relevant period of
service, with the contributions carried forward at an interest rate of eight
percent. The actual rate of return in the plan and any interim distributions or
withdrawals shall be disregarded. The resulting benefit shall be expressed as a
normal retirement benefit at age 65 in the form determined under 2.2-5 using the
actuarial equivalency factors applicable to the Retirement Plan for determining
equivalent benefits other than a lump sum. If benefits are provided for a
participant under the foregoing sentences with respect to more than one plan,
all such benefits shall be combined. If the defined contribution plan is a plan
under which employer contributions are made to match, wholly or partly, employee
pre-tax or after-tax contributions under the plan, then the offset for the
defined contribution plan shall be calculated assuming the employee's account
has been credited with the maximum matching contributions the employee could
have had credited by making employee contributions (without regard to any
operational limitations imposed by discrimination testing), carried forward at
an interest rate of eight percent.

        2.2-5        In determining the Retirement Plan Benefit under 2.2-4, the
monthly benefit shall be calculated based on the following form of benefit:

        (a)  For a participant who is married when benefit payments start under
this Plan, in a contingent annuity with half payments continued to the spouse.

        (b)  For a participant who is unmarried when benefit payments start
under this Plan, in a straight life annuity.

        2.2-6        "Normal Retirement" means retirement under the Retirement
Plan at or after age 65 with 10 Years of Eligibility Service.

        2.2-7        Subject to 1.2, "Year of Benefit Service" means a period of
12 months based on the anniversary of the date the employee first performs an
hour of service as an employee of the Company or an Affiliate. No service for a
business before the date it becomes an Affiliate shall be counted as Benefit
Service except as provided in 1.2-3. Except for periods of disability as
described below, periods of employment other than as a regular full-time
employee shall be disregarded and service credit shall be reduced accordingly.
If a person becomes totally and permanently disabled while a participant
accruing Benefit Service and qualifies for disability income payments under

5

--------------------------------------------------------------------------------




Social Security, the participant shall continue to accrue Years of Benefit
Service during disability up to age 65 or earlier retirement if:

        (a)  The disability was directly related to and arose from the
participant's employment, or

        (b)  The participant had 10 Years of Eligibility Service before the
disability occurred.

        2.2-8        "Years of Eligibility Service" means Years of Benefit
Service as defined in 2.2-7 plus Years of Service (as defined in the Retirement
Plan), if any, approved by the Committee performed for a business before the
date it became an Affiliate.

        2.3        Early Retirement Benefit

        2.3-1        An early retirement supplemental benefit shall be payable
for a participant who terminates employment before normal retirement but after
age 55 with at least 10 Years of Eligibility Service. The benefit shall be the
normal retirement basic supplemental benefit, as adjusted under 2.1-4, if
applicable, and reduced as described in 2.3-2 by 6 percent for each year by
which the early retirement date precedes the date the participant would have
first qualified for normal retirement as defined in 2.2. The reduction for
partial years shall be prorated monthly, based on calendar months with a partial
month at the beginning or end of the period disregarded if the affected portion
of the month is less than 15 days.

        2.3-2        The early retirement reduction described in 2.3-1 shall be
applied after calculating a participant's benefit as for normal retirement,
based on service and compensation to actual retirement, as follows:

        (a)  (60% of FAP) ((YBS up to 20)/20)
              + (.5% of FAP) (YBS over 20)-(RPB + PSSB)

        TIMES

        (b)  (1-.06(65-age at actual retirement))

        2.3-3        No benefit shall be paid with respect to a participant
whose employment terminates before early retirement except under 2.4 or 4.

        2.3-4        A participant may not elect to defer the start of early
retirement benefits.

        2.4    Accelerated Vested Benefit.    Subject to 2.5, an accelerated
vested benefit shall be payable for a participant whose employment is terminated
by the Company if the termination occurs both within two years following a
Change in Control of the Company as defined in 10 and before the participant
qualifies for normal or early retirement. The benefit shall be a lump sum
payment as of the first day of the month after termination of employment. The
amount shall be the actuarially determined present value of the participant's
basic supplemental benefit on normal retirement, based on Final Average Pay and
Years of Benefit Service as of the date of termination, an assumed interest rate
of eight percent and the mortality table used for equivalent benefits payable as
lump sum payments under the Retirement Plan. No cash-out value shall be
attributed to any spousal survivor benefit for a participant. If a participant
qualifies for payment of a benefit under this provision, but dies before payment
of the benefit, the benefit shall be paid to the participant's spouse under 4.4
if applicable, or to the participant's estate if 4.4 is not applicable. A change
in ownership of an affiliate of the Company that does not occur as part of a
Change in Control of the Company, shall not trigger this section 2.4

        2.5    Forfeiture of Benefit    

        2.5-1        No benefit (other than a spouse's death benefit under 4, if
applicable) shall be payable with respect to a participant who terminates
employment, regardless of cause, before qualifying for a normal retirement
benefit, an early retirement benefit or an accelerated vested benefit or to any
participant whose employment is terminated for misconduct during employment.
Moreover, no normal or early retirement benefit or spouse's death benefit shall
be payable with

6

--------------------------------------------------------------------------------

respect to any participant who, after termination, engages in competition with
the Company or an Affiliate, as determined by the Committee in accordance with
2.5-3.

        2.5-2        "Misconduct during employment" means:

        (a)  Committing a fraudulent or otherwise dishonest act related to
employment;

        (b)  Making an unauthorized disclosure of confidential information
related to the Company or Affiliate if the information was obtained during
employment; or

        (c)  Engaging in competition while employed. Competition is defined in
2.5-3(a) and (b).

        2.5-3        "Competition" means doing either of the following within
three years after termination of employment:

        (a)  Making an unauthorized disclosure of confidential information
related to the Company or any Affiliate if the information was obtained during
employment; or

        (b)  Engaging either as an employee, partner, proprietor or otherwise,
in a business in competition with the Company or any Affiliate in the
manufacture or sale of investment castings or any other business conducted by
the Company or an Affiliate at any time during the participant's period of
employment. No forfeiture or absence of a forfeiture shall constitute a waiver
of or bar any other remedy that may be available to the Company or an Affiliate
under applicable law on account of the misconduct or competition.

        2.6    Deferred Retirement Benefit.    If a participant's employment
with the Company or an Affiliate continues past age 65, Years of Benefit Service
shall continue to accrue and Final Average Pay shall be adjusted to actual
retirement. The benefit shall be based on the regular formula for normal
retirement, and no actuarial adjustment shall be made for starting benefits
after age 65.

        2.7    Accruals During Disability.    

        2.7-1        "Disability" means a condition that makes a person eligible
for disability income payments under Social Security for total, permanent
disability.

        2.7-2        A participant who terminates covered employment on account
of disability shall continue to accrue Service for Eligibility and Benefits
while disabled until retirement or earlier recovery from disability if either of
the following applies:

        (a)  The disability was directly related to the participant's
employment.

        (b)  The participant had at least 10 Years of Eligibility Service before
the disability occurred.

        2.7-3        A disabled participant shall be retired at normal
retirement date and may retire at early retirement date if eligible. Benefits
shall be determined on the basis of Benefit Years, Final Average Pay (calculated
as if pay rate was frozen at the date of disability), Primary Social Security
Benefit and Retirement Plan Benefit at retirement.

3.    Payment of Benefits

        3.1    Start of Benefits.    Benefits shall start with the month that
begins after termination of employment, in the case of normal, deferred,
accelerated vested or early retirement benefits, and with the month that begins
after the participant's death in the case of a spouse's death benefit under 4.1
through 4.3. The benefit starting date shall be as of the first day of the first
month for which benefits are paid under this provision. Benefit payments shall
be made by the end of the month to which they apply in accordance with the
Company's regular payroll processing schedule.

7

--------------------------------------------------------------------------------

        3.2    Form of Benefit    

        3.2-1        Subject to 2.1-2, the normal form for payment of benefits
shall be a monthly annuity for the life of the participant.

        3.2-2        A married participant may elect under 3.2-4 to receive a
reduced monthly benefit for life in order to have payments continued to the
participant's surviving spouse in full (rather than at one-half as provided in
2.1-2).

        3.2-3        The reduction under 3.2-2 in the participant's monthly
benefit shall be the actuarial equivalent of the increase selected for the
spouse's survivor benefit. Actuarial equivalency shall be determined with
reference to the otherwise payable normal benefit and shall be based on the
assumptions applicable to determining comparable benefits under the Retirement
Plan.

        3.2-4        A benefit election under 3.2-2 may be made upon enrollment
in this Plan or within 30 days following the marriage of a participant that
occurs before the participant's benefit starting date under 3.1. The election
shall be by written notice mailed or delivered to the Administrator. An election
under 3.2-2 shall be void if the participant and spouse do not stay married
throughout the period from the election date to the benefit starting date.

        3.2-5        Accelerated vested benefits under 2.4 shall be paid in a
lump sum.

4.    Death Benefits for Spouse

        4.1        Subject to 2.5, if a participant dies after starting to
receive benefits, or dies after retiring under 2.2-6 or 2.3-1 but before
starting benefits under 3.1, a death benefit shall be paid only as provided
under the spouse's survivor benefit form. A spouse's post-retirement death
benefit shall only be paid to the spouse to whom the participant was married on
the participant's benefit starting date, even if the participant is married to
another spouse on the date of death.

        4.2        Except as provided in 4.3 and 4.4, if a participant dies
before starting to receive benefits or qualifying under 4.1, no benefit shall be
paid. The surviving spouse benefits under 4.3 and 4.4 shall only be payable if
the participant and spouse are legally married on the date of death.

        4.3        Subject to 1.2-2(e) and 4.2, the surviving spouse of a
participant who dies while employed in covered employment after accruing 10
Years of Eligibility Service, or whose death while so employed is directly
related to the participant's employment, shall receive a death benefit as
follows:

        (a)  The benefit shall be a monthly payment for the surviving spouse's
life, starting on the first day of the month after the participant's death.

        (b)  Subject to (c), the benefit shall be one-half of the amount
determined as though the participant had retired on the date of death with
benefits payable to the surviving spouse under the survivor annuity in Plan
Section 2.1-2. In determining the amount of the benefit, the participant's
actual Years of Benefit Service, Final Average Pay, and Primary Social Security
Benefit shall be used. The Retirement Plan Benefit described in Plan
Section 2.2-4(a) will include the actuarial value of any subsidy provided to
actual preretirement death benefits that commence prior to age 55. Early
retirement adjustment factors as described in Section 2.3-2(b) shall apply. On
death before age 55, the participant shall be assumed to be age 55 in
determining the early retirement adjustment factor.

        (c)  If a participant elected under 3.2-2 to have payments continued to
the surviving spouse in full, then the amount under (b) shall be determined
using that benefit form.

        4.4        If a participant dies after qualifying for an accelerated
vested benefit under 2.4 but before the date under 3.1 for payment of the
benefit, the surviving spouse shall receive the participant's accelerated vested
benefit in a lump sum on the date the payment otherwise would have been made to

8

--------------------------------------------------------------------------------

the participant. If actual payment is delayed until after the date under 3.1 for
payment of the benefit to the surviving spouse under this provision, the benefit
shall be paid to the spouse as soon as practicable, or to the surviving spouse's
estate if the surviving spouse has died before the actual payment date. If a
participant dies after qualifying for an accelerated vested benefit under 2.4
but before the date under 3.1 for payment of the benefit, and there is no
surviving spouse, no benefit shall be paid under this provision.

5.    No Advance Funding

        Benefits shall be paid from the general assets of the Company. The
Company may, but shall not be required to set aside funds in advance for payment
of benefits under the Plan. Even if funds are set aside, that shall not cause
this to be a funded employee benefit plan. Participants' rights under this Plan
shall be only as general creditors of the Company.

6.    Amendment and Termination

        6.1    Regular Procedure.    Subject to 6.3, the Board of Directors of
the Company may amend or terminate this Plan on the first day of any month by
notice to the participants, but may not revoke any participant's benefits
(a) without adequate compensation or (b) after the occurrence of a Change in
Control of the Company. If the Board of Directors decides to revoke benefits for
some or all participants, the benefits of all affected participants shall be
revoked in exchange for adequate compensation, and such participants shall have
no right to defer receipt of such compensation. "Adequate compensation" shall be
determined based upon the actuarially equivalent present value of the accrued
straight life normal retirement (age 65) benefit as of the plan termination
date, using an eight percent interest assumption and the mortality table then
applicable under the Retirement Plan to benefits payable as lump sum
distributions. No cashout value shall be attributed to any spousal survivor
benefit for a participant who has not already retired and commenced benefits.
Subject to 6.2, the value of an unvested benefit shall be zero.

        6.2    Total Plan Termination or Reduction in Benefit Accrual
Rate.    In the event of a total termination, the benefits of all participants
shall be fully vested immediately to the extent then accrued, and the
participant shall receive adequate compensation as described in 6.1 above. If
ongoing benefit accruals are slowed or stopped, the following shall apply:

        (a)  Automatic vesting shall not apply.

        (b)  Participants who remain employed by the Company or an Affiliate
shall continue to accrue Eligibility Service and shall become vested upon
reaching age 55 and 10 Years of Eligibility Service.

        (c)  The amounts described in 2.1-5(a) and (b) shall be adjusted under
the new accrual rate, or shall be frozen if accruals are stopped, but shall not
be reduced. The amounts described in 2.1-5(c) may change as described in
1.2-2(c).

        6.3    Technical, Editorial or Operational Changes.    The chief
executive officer of the Company may amend the Plan to make technical, editorial
or operational changes on advice of counsel to comply with applicable law or to
simplify or clarify the Plan. The chief executive officer may delegate this
amendment authority.

7.    Not Contract of Employment

        This Plan shall not be a contract of employment between the Company or
an Affiliate and any participant. No participant may object to termination of
the Plan under paragraph 6 above. The Plan shall not prevent the Company or an
Affiliate from discharging any participant from employment at any time.

9

--------------------------------------------------------------------------------

8.    Claims Procedure

        8.1    Filing Procedure.    Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request to the Administrator who shall respond in writing
as soon as practicable. Verbal claims must be confirmed in writing by the
claimant within a reasonable time. If no written confirmation is received within
two weeks of a verbal claim, the Administrator may state the claim in writing
communicated to the claimant and then proceed on that basis.

        8.2    Notice of Denial.    If the claim or request is denied, the
written notice of denial shall state:

        (a)  The reasons for the denial, with specific reference to the Plan
provisions on which the denial is based;

        (b)  A description of any additional material or information required
and an explanation of why it is necessary; and

        (c)  An explanation of the Plan's claim review procedure.

        8.3    Review Procedure.    Any person whose claim or request is denied
or who has not received a response within 30 days may request review by notice
in writing to the Administrator, who shall inform the Committee. The original
decision shall be reviewed by the Committee, which may, but shall not be
required to, grant the claimant a hearing. On review, whether or not there is a
hearing, the claimant may have representation, examine pertinent documents and
submit issues and comments in writing.

        8.4    Decision on Review.    The decision on review shall ordinarily be
made within 60 days. If an extension of time is required for a hearing or other
special circumstance, the claimant shall be so notified and the time shall be
120 days. The decision shall be expressed in writing and shall state the reasons
and the relevant Plan provisions. All decisions on review shall be final and
bind all parties concerned.

9.    General Provisions

        9.1        If suit or action is instituted to enforce any rights under
the Plan, the prevailing party may recover from the other party reasonable
attorneys' fees at trial and on any appeal.

        9.2        Any notice under this Plan shall be in writing and shall be
effective when actually delivered or, if mailed, when deposited as registered or
certified mail directed to the Company at the address stated in the Statement of
Participation or to such other address as either party may specify by notice to
the other party. Unless otherwise designated, notices to the Committee or the
Administrator shall be sent to the address specified for the Company.

        9.3        The rights of a participant under this agreement are
personal. Except for amounts owing to or claimed by the Company or an Affiliate
and except for the limited provisions of 3.2 above, no interest of a participant
or spouse or representative of a participant may be directly or indirectly
transferred, encumbered, seized by legal process or in any other way subjected
to the claims of any creditor.

        9.4        Following termination of employment, a participant shall not
be an employee of the Company or an Affiliate for any purpose and payments under
Section 3 shall not constitute salary or wages. A participant shall receive such
payments as retirement benefits, not as compensation for performance of any
substantial services.

        9.5        Except as provided in 9.3 above, this Plan shall be binding
upon and inure to the benefit of the parties, their successors and assigns. If
the Company or an Affiliate merges, consolidates or otherwise reorganizes, or
its assets or business are acquired by another company, this Plan shall be

10

--------------------------------------------------------------------------------


binding upon the successor company and shall apply to any employment of
participants by the successor company.

        9.6        This Plan shall be construed according to the laws of Oregon
except as preempted by federal law.

10.  Definition of Change in Control

        For purposes of this Plan, a "change in control of the Company" shall be
deemed to have occurred if:

        (a)  Any "person," as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company's then outstanding securities;

        (b)  During any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
Board), and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (a), (c) or (d) of this Section) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two—thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

        (c)  The stockholders of the Company approve a merger or consolidation
of the Company with any other company, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than 20 percent of the combined
voting power of the Company's then outstanding securities; or

        (d)  The stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

11.  Effective Date

        This Restatement shall be effective January 1, 1998, except that the
changes in 2.2-4 shall be effective as of January 1, 1989, the Plan's initial
effective date. The Company-provided spouse's survivor benefit under 2.1-2 shall
be provided as follows:

        (a)  For a participant who had previously elected to receive benefits in
a straight life annuity, the 50% spouse's survivor benefit is provided with no
reduction of the participant's monthly benefit amount. If the participant was
not married upon making the election, but is married on August 5, 1997, the
participant may elect promptly after receiving written announcement of this
Restatement to have the Company-provided spouse's survivor benefit supplemented
with an

11

--------------------------------------------------------------------------------

additional 50% spouse's survivor benefit (with a related actuarial reduction in
the participant's benefit), resulting in a 100% spouse's survivor benefit.
Actuarial equivalency shall be determined in a manner consistent with 3.2-3.

        (b)  For a participant who had previously elected to reduce the monthly
retirement benefit in order to provide the 50% spouse's survivor benefit, the
participant may elect within 30 days of receiving written announcement of this
Restatement either to receive the Company-provided spouse's survivor benefit to
increase the spouse's survivor benefit to 100%, or to have the
originally-selected 50% spouse's survivor benefit provided with no actuarial
reduction. Actuarial equivalency shall be determined in a manner consistent with
3.2-3.

        (c)  For a participant who had previously elected to reduce the monthly
retirement benefit in order to provide the 100% spouse's survivor benefit, the
actuarial reduction of the participant's monthly benefit shall be based on the
difference between the Company-provided spouse's survivor benefit and the 100%
spouse's survivor benefit as selected. Actuarial equivalency shall be determined
in a manner consistent with 3.2-3.

1998 RESTATEMENT EXECUTED AS FOLLOWS EFFECTIVE JANUARY 1, 1998:

                  Adopted: August 5, 1997        
                  Company
 
PRECISION CASTPARTS CORP.
 
 
By
 
/s/  W. C. MCCORMICK      

--------------------------------------------------------------------------------

Executed:    December 3, 1997

AMENDMENT NO. 1 EXECUTED AS FOLLOWS EFFECTIVE NOVEMBER 4, 1998:

                  Adopted: November 4, 1998        
                  Company
 
PRECISION CASTPARTS CORP.
 
 
By
 
/s/  WILLIAM D. LARSSON      

--------------------------------------------------------------------------------

Executed:    November 11, 1998

AMENDMENT NO. 2 EXECUTED AS FOLLOWS GENERALLY EFFECTIVE JUNE 1, 2002:

                  Company   PRECISION CASTPARTS CORP.
 
 
By
 
/s/  W. C. MCCORMICK      

--------------------------------------------------------------------------------

Executed:    June 5, 2002

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(I)



PRECISION CASTPARTS CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM— LEVEL ONE
PLAN 1998 Restatement January 1, 1998 (As Amended by Amendment No. 2)
PRECISION CASTPARTS CORP. SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM— LEVEL ONE
PLAN 1998 Restatement January 1, 1998
